Citation Nr: 0802308	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-38 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder, to include as due to asbestos exposure 
and participation in Project Shipboard Hazard and Defense 
(SHAD).

2.  Entitlement to service connection for residuals of a head 
injury, including headaches.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; R.S.; R.L.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Columbia, South Carolina.  The veteran 
testified before the undersigned Acting Veterans Law Judge in 
October 2007; a transcript of that hearing is associated with 
the claims folder.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran has a chronic respiratory disorder, including 
chronic bronchitis, that is either related to in-service 
asbestos exposure or participation in Project SHAD, or that 
is otherwise related to his military service.

2.  The competent medical evidence does not demonstrate that 
the veteran has residuals of a head injury, including 
headaches, that are related to his military service.

3.  The competent medical evidence does not demonstrate that 
the veteran has a back disability that is related to his 
military service.



CONCLUSIONS OF LAW

1.  A chronic respiratory disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Residuals of a head injury, including headaches, were not 
incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  A back disability was not incurred in or aggravated by 
active duty service, nor may it be presumed to have been 
incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in June 2004 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The June 2004 letter advised the 
veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was also specifically told 
that it was his responsibility to support his claims with 
appropriate evidence.  Finally the June 2004 letter advised 
him what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

The June 2004 letter was sent to the veteran prior to the 
February 2005 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.  

Although such notice was sent after the initial adjudication, 
the Board finds this error nonprejudicial to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the March 2006 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess, supra, and after the notice 
was provided the case was readjudicated and an April 2007 
supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records.  
Also of record are private treatment records from Dr. 
Prashad.  Reasonable efforts were made to obtain treatment 
records from Palmetto Richland Memorial Hospital, Providence 
Hospital, and Palmetto Baptist Hospital; however, letters 
received from these facilities in July, August, and September 
2004, respectively, indicate that no records exist for the 
veteran.  In light of such letters, the Board concludes that 
further attempts to obtain these records would be futile and 
that VA has discharged its duty to assist the veteran in 
obtaining such records.  See 38 C.F.R. § 3.159.  The veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding his claim.  

Following the October 2007 Board hearing, the record was left 
open for thirty days to allow the veteran to submit 
additional medical evidence in support of his claims.  To 
date, no additional evidence has been received.  The Board 
finds that the veteran was afforded an appropriate amount of 
time in which to submit this evidence, and since the thirty 
day period has expired, the Board may continue with its 
determination based on the evidence of record.  38 C.F.R. 
§ 20.709 (2007).  See also Wood v. Derwinski, 1 Vet. App. 190 
(1991) (the duty to assist is not a one-way street).  

Finally, although the veteran was provided VA examinations in 
conjunction with his claims of entitlement to service 
connection for a chronic respiratory disorder and residuals 
of a head injury, he was not afforded an examination with 
respect to his claim of entitlement to service connection for 
a back disability.  Regardless, the Board finds that a remand 
is unnecessary, because the evidence of record does not show 
that a VA examination was warranted and because there is 
sufficient competent medical evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4).  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the veteran's own 
lay statements, which indicates that he injured his back 
during service.  Similarly, there is no competent evidence 
indicating a continuity of back problems since service 
separation or suggesting a link between any current 
disability and service.  In sum, the veteran has not 
presented sufficient evidence of all three McLendon elements 
thereby triggering VA's duty to provide an examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I. Chronic Respiratory Disorder

The veteran testified at an October 2007 Board hearing that 
he developed a chronic respiratory disorder as a result of 
his participation in Project SHAD.  Alternatively, he asserts 
that such disability is a result of exposure to asbestos 
while working in the boiler room of the U.S.S. Navarro.  In 
light of the fact that the Court has held that VA must 
analyze a veteran's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines, the Board will 
consider each theory of entitlement separately.  See Ennis 
v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).  

A. Service Connection Based on Asbestos Exposure

The VA Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C (Manual) defines asbestos as 
a fibrous form of silicate mineral of varied chemical 
composition and physical configuration, derived from 
serpentine and amphibole ore bodies.  M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Subsection (a).  Common 
materials that may contain asbestos are steam pipes for 
heating units and boilers, ceiling tiles, roofing shingles, 
wallboard, fire-proofing materials, and thermal insulation.  
Id. at Subsection (a).  Some of the major occupations 
involving exposure to asbestos include mining, milling, 
shipyard work, insulation work, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products (such as clutch facings and brake linings), 
and manufacture and installation of products such as roofing 
and flooring materials, asbestos cement sheet and pipe 
products, and military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1) service records demonstrate the veteran was exposed 
to asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

The veteran's service medical records have been carefully 
reviewed, and there is no objective finding of any chronic 
respiratory or pulmonary problems during service.  In fact, a 
February 1963 chest X-ray was negative for any disease or 
abnormality.  However, the veteran's DD-214 lists his job 
code as BT, which stands for boilerman, essentially 
confirming his claim of asbestos exposure while in service.  
Therefore, the Board must consider whether any current 
chronic respiratory disorder is related to such exposure.  

The veteran testified at the October 2007 Board hearing that 
he has experienced difficulty breathing for the past twenty 
years.  He indicated that, with the exception of working in a 
mill for approximately four months, he has had no post-
service exposure to asbestos.  A review of his post-service 
medical records reveals pulmonary function test (PFT) results 
in December 2002 and 2004 which indicate that he has a mild 
restrictive ventilatory defect.  Based on the results of the 
December 2002 PFT, the veteran was diagnosed as having 
chronic bronchitis with moderate restriction on spirometry.  
See Dr. Prashad treatment record dated December 10, 2002.  
The record is silent for any additional pulmonary or 
respiratory disorders; the veteran testified in October 2007 
that he has not been diagnosed with asbestosis.  See also VA 
Chest X-ray Report dated May 12, 2004 (indicates "clear 
pleural spaces" and "no evidence of active cardiopulmonary 
disease").

The veteran was evaluated by VA for chronic respiratory 
problems in January 2005.  At such time, he reported a 
history of two bouts of pneumonia since 1963, cigarette use, 
and complaints of recurrent dyspnea.  Following a review of 
the claims folder, an interview with the veteran, and a 
physical examination, the examiner opined that the "most 
likely explanation or cause of the veteran's dyspnea is his 
chronic cigarette smoking."  Similarly, a December 2004 VA 
examination report indicates that although the etiology of 
the veteran's mild restrictive defect is unclear, his history 
of alcohol use and smoking may have contributed.  There is no 
mention in either VA examination report that his current 
respiratory problems may be due to asbestos exposure.

In light of the above competent medical evidence, the Board 
finds that service connection is not warranted for a chronic 
respiratory disorder, including chronic bronchitis, as 
secondary to in-service exposure to asbestos.  In this 
regard, there is no competent medical opinion relating the 
veteran's current respiratory problems to asbestos exposure.  
Rather, the competent evidence suggests alternative causes, 
such as alcohol use or smoking.  The Board notes the 
veteran's contention that his chronic respiratory problems 
are related to his in-service exposure; however, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which fails to indicate that the 
veteran has a chronic respiratory disorder, including chronic 
bronchitis, that is related to in-service exposure to 
asbestos.  

B. Service Connection Based on Participation in Project SHAD

In addition to claiming entitlement to service connection for 
a chronic respiratory disorder as secondary to asbestos 
exposure, the veteran also contends that his current 
respiratory problems are related to his participation in 
Project Shipboard Hazard and Defense (SHAD).  He testified in 
October 2007 that he was involved in two Project SHAD tests 
which exposed him to an airborne bacteria, Bacillus globigii.

The veteran's participation in Project SHAD, specifically, 
Autumn Gold and Eager Belle, was confirmed by the RO.  
Federal documents associated with his claims folder indicate 
that the purpose of Autumn Gold and Eager Belle was to test 
U.S. warships' and ashore installations' vulnerabilities to 
attacks with chemical or biological warfare agents and to 
develop procedures to respond to such attacks while 
maintaining a war-fighting capability.  The testing involved 
the dissemination of a biological tracer aerosol, Bacillus 
globigii, along a release line.  

As previously discussed, the veteran's service medical 
records are silent for any chronic respiratory or pulmonary 
problems.  Although he testified that he experienced 
pneumonia during service, there is no evidence of such in his 
service medical records.  Regardless, his March 1965 
separation examination was negative for any respiratory 
abnormalities, including any chronic residuals of any in-
service respiratory problems.  The veteran also testified to 
his belief that an in-service sore throat was related to his 
exposure to Bacillus globigii; however, his records show that 
his sore throat was eventually diagnosed as acute 
tonsillitis.

The Board has already mentioned that the veteran was 
evaluated in conjunction with his respiratory claim in 
December 2004 and January 2005.  Both examiners failed to 
diagnose the veteran with a chronic respiratory disorder; 
however, it was noted that he experienced dyspnea and mild 
restrictive ventilatory defect.  In light of the fact that he 
was previously diagnosed as having chronic bronchitis based 
on evidence of moderate restriction on spirometry, the Board 
will assume that the findings of the VA examiners are 
consistent with this diagnosis.

Following consideration of the veteran's claims folder, as 
well as an interview with and examination of the veteran, the 
December 2004 VA examiner opined that it is "at least as 
likely as not" that the veteran's shortness of breath is the 
result of his involvement in Project SHAD.  The Board 
observes that such evidence tends to support a finding in 
favor of service connection for a chronic respiratory 
disorder.  Conversely, the January 2005 VA examiner indicated 
that the most likely explanation or cause of the veteran's 
shortness of breath is his chronic cigarette smoking.  

After careful consideration of both competent medical 
opinions, the Board finds greater weight is to be accorded to 
the findings of the January 2005 VA medical opinion.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  In this regard, the January 
2005 VA examiner supported his findings by citing medical 
literature which indicated that Bacillus globigii was 
considered harmless.  In light of this literature, it was the 
examiner's opinion that it would be "highly unlikely that 
[the veteran] would have suffered chronic injury and 
respiratory difficulty" secondary to his exposure.  In 
contrast, the December 2004 VA examiner failed to explain the 
reasoning behind the nexus opinion provided in the report.  
Moreover, the Board finds it highly probative that the 
December 2004 VA examiner failed to mention whether any 
medical literature regarding the effects of Bacillus globigii 
was reviewed and considered.  Finally, although an opinion 
was provided that there was a 50-50 probability that the 
veteran's chronic respiratory problems were related to his 
participation in Project SHAD, the Board finds it noteworthy 
that the December 2004 VA examiner also highlighted other 
reasons which might be contributing to the veteran's 
respiratory complaints, including a history of smoking and 
alcohol use and severe hypertension.  

In sum, the statements provided by the December 2004 VA 
examiner are equivocal at best.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record; bare conclusions, even those 
made by medical professionals, which are not accompanied by a 
factual predicate in the record, are not probative medical 
opinions).  The statements of the January 2005 VA examiner, 
on the other hand, were made after a careful examination of 
the claims folder, as well as consideration of the medical 
literature regarding the health effects of Bacillus globigii.  
Thus, based on the aforementioned, the Board has afforded 
more weight to the January 2005 VA opinion, which found that 
the clinical evidence of record did not support a finding of 
service connection for a chronic respiratory disorder based 
on participation in Project SHAD.

The Board has reviewed the veteran's own statements that his 
current respiratory problems were caused by exposure to 
Bacillus globigii during service.  However, as a lay person, 
the veteran is not competent to provide evidence regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  

Finally, the veteran testified that he has experienced 
respiratory problems for the past twenty years.  Therefore, 
his respiratory problems did not begin until twenty years 
after his last exposure to Bacillus globigii.  This gap in 
time is relevant given December 2003 Fact Sheets issued by 
the Office of the Assistant Secretary of Defense (Health 
Affairs) which state that long-term or late-developing health 
effects would be very unlikely (except perhaps as a 
complication of an acute infection associated with exposure 
to Bacillus globigii).  Moreover, the Fact Sheets indicate 
that acute infections, including infections of the lung, 
associated with exposure to Bacillus globigii always, or near 
always, occur in individuals whose health has already been 
compromised.

Testing for Autumn Gold and Eager Belle occurred in February, 
March, May, and June of 1963.  See Fact Sheets.  A review of 
the veteran's service medical records for this period fails 
to reveal any evidence that his pulmonary health was 
compromised at the time of testing.  Moreover, as previously 
mentioned, there is no competent evidence of any in-service 
pulmonary infections which resulted in any respiratory 
residuals.  Such evidence, in conjunction with the probative 
VA examiner's opinion, further supports a finding that the 
veteran's current respiratory problems are not related to his 
exposure to Bacillus globigii. 

Service connection is only warranted when the evidence 
reflects a medically sound basis to attribute the post-
service development of chronic respiratory problems, such as 
chronic bronchitis, to an incident or injury in service.  
Thus, service connection cannot be granted when a 
preponderance of the evidence is against attributing the 
veteran's chronic bronchitis with moderate restriction to his 
service.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (while an 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality).  

Thus, with consideration of the probative January 2005 VA 
opinion, the length of time between service and his first 
complaints of chronic respiratory problems, and the absence 
of any medical opinion supported by objective medical 
evidence suggesting a causal link to the veteran's service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
chronic respiratory disorder as due to his participation in 
Project SHAD.  

C. Additional Considerations

As a final note, the Board observes that the veteran reported 
a forty year history of cigarette smoking at his December 
2004 VA examination.  This is relevant because such evidence 
tends to indicate that the veteran first began smoking during 
service and the January 2005 VA examiner attributed his 
chronic respiratory problems to cigarette smoking.  The Board 
notes that the veteran has not claimed service connection 
based on nicotine addiction acquired during active service; 
nevertheless, the Board has considered whether service 
connection might be warranted given the above described 
circumstances.  In the present case, service connection is 
not warranted for a chronic respiratory disorder based on 
nicotine addiction acquired during active service as the 
veteran's claim was filed after June 9, 1998.  See 38 
U.S.C.A. § 1103(a) (West 2002); see also 38 C.F.R. § 3.300(a) 
(2007) (service connection is prohibited for disability or 
death on the basis that the disability or death resulted from 
disease or injury attributable to the use of tobacco products 
during a veteran's active service for claims filed after June 
9, 1998).

The Board has considered whether there is any other evidence 
which might support a finding of entitlement to service 
connection for a chronic respiratory disorder.  However, a 
preponderance of the evidence is against awarding service 
connection, to include as secondary to asbestos exposure and 
participation in Project SHAD.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

II. Residuals of a Head Injury

The veteran's service medical records reflect that he 
incurred a one-inch laceration to his forehead and contusion 
to the top of his head during service.  A September 1964 
service medical record indicates that these injuries were the 
result of being struck on the head by an object while working 
in engineering.  At the October 2007 Board hearing, the 
veteran testified that he developed headaches as a result of 
this in-service head injury; as such, he contends he is 
entitled to service connection for these residuals.  

With the exception of the above September 1964 service 
medical record, which shows treatment for the initial injury, 
the Board observes that the veteran's service medical records 
are silent any complaints of any additional problems related 
to his in-service injury, including headaches.  Furthermore, 
the March 1965 separation neurological examination report 
indicates no clinical abnormalities.  

Initially, the Board finds that the absence of any evidence 
of an in-service diagnosis of residuals of a head injury, 
including headaches, weighs against the veteran's claim that 
he is entitled to service connection for any current 
residuals of this injury, including headaches.  See 38 C.F.R. 
§ 3.303(a).  In addition, the lack of documentation of 
complaints of headaches since service weighs against awarding 
service connection on the basis of a showing of continuity of 
symptomatology since service.  See 38 C.F.R. § 3.303(b).  The 
Board acknowledges the veteran's contentions that he has 
experienced recurrent headaches beginning in service; 
however, after careful consideration of all of the evidence 
of record, it finds such assertions regarding chronicity and 
continuity of symptomatology not to be credible.  See Hayes, 
supra.  

In assessing the credibility of the veteran's lay statements 
regarding continuity of symptomatology since service, the 
Board observes that such statements are entirely 
uncorroborated by any objective evidence of chronicity or 
continuity of symptomatology of headaches after service.  See 
38 C.F.R. § 3.303(b).  As discussed herein, neither a 1965 
service separation examination report, nor any post-service 
evidence shows any complaints or treatment for headaches.  
Furthermore, the first medical evidence noting recurrent 
headaches is a September 2005 VA neurological examination 
report, forty years after the veteran left active military 
service and following the veteran's claim for compensation. 
 This gap in the evidentiary record preponderates strongly 
against this claim on the basis of continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).

Despite the lack of in-service diagnosis or credible evidence 
of chronic symptomatology during and after service, service 
connection may still be warranted if the competent evidence 
establishes that any headaches diagnosed after discharge were 
incurred in service.  38 C.F.R. § 3.303(d).  Unfortunately, 
in the present case, the record contains no contemporaneous 
medical records showing treatment for headaches or any other 
residuals attributable to his in-service head injury.  
Moreover, when evaluated by VA in September 2005, the 
examiner opined that although he had occasional headaches, 
there was no connection between the veteran's in-service head 
injury and any neurological problem he may have today.  The 
Board observes that this opinion was provided following a 
review of the veteran's claims folder as well as an interview 
and examination of the veteran.  Thus, it will be afforded 
significant probative value on the issue of a nexus.  See 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

In addition to the negative VA nexus opinion, the forty year 
lapse in time between the veteran's active service and the 
first evidence of headaches also weighs against his claim 
that his current headaches are related to his in-service 
injury.  The Board notes that it may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Finally, the Board has considered the veteran's statements 
that he experiences headaches as a result of his in-service 
head injury.  This determination, however, is not a matter 
for an individual without medical expertise.  See Espiritu, 
supra.  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record, which fails to show that he has current 
residuals of his in-service head injury, including headaches.  
Additionally, his sister's testimony at the October 2007 
Board hearing that he has memory problems or residuals of a 
hematoma blood clot related to his in-service injury is not 
competent as there is no evidence that she has the medical 
expertise to provide evidence of a diagnosis or etiology.  
Id.  

The Board notes that it is not free to substitute its own 
judgment for that of a medical expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In the present case, 
the only competent medical evidence of record regarding the 
issue of a nexus between any current head-related problems, 
including headaches, and service is the negative September 
2005 VA examination report.  

Thus, with consideration of the probative VA examiner's 
report, the length of time following service prior to a 
recorded diagnosis of headaches, and the absence of any 
medical opinion suggesting a causal link between any current 
neurological problems and the veteran's in-service injury, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
residuals of an in-service head injury, including headaches.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Back Disability

In addition to asserting that he is entitled to service 
connection for headaches secondary to his in-service head 
injury, the veteran testified in October 2007 that he is 
entitled to service connection for a back disability 
secondary to his in-service head injury.  He indicated his 
belief at the Board hearing that he has neck and upper 
thoracic pain related to this injury.  

A March 2005 VA X-ray report indicates that the veteran has 
been diagnosed as having degenerative joint disease of the 
cervical spine; no etiology is indicated by the X-ray report.  
Despite his subjective complaints, the Board notes that there 
is no competent medical evidence of record of any disability 
of the upper thoracic spine.  Since pain, in and of itself, 
is not a disability for the purposes of service connection, 
the Board will only consider whether service connection is 
warranted for degenerative joint disease of the cervical 
spine.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  

After careful consideration of the competent evidence of 
record the Board concludes that a preponderance of the 
evidence is against awarding service connection for 
degenerative joint disease of the cervical spine.  As 
discussed below, the competent evidence fails to demonstrate 
(1) that this disability manifested during service or within 
one year of service separation; (2) a continuity of 
symptomatology since service; or (3) that his current 
disability is otherwise related to service.  

The veteran's service medical records fail to reflect a 
diagnosis for any cervical spine disability, including 
degenerative joint disease.  Similarly, there is no competent 
evidence that this disability was diagnosed within one year 
of service separation.  Thus, service connection is not 
warranted pursuant to 38 C.F.R. § 3.303(a) or on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007) (certain chronic 
disabilities, such as degenerative joint disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service).  

In addition to a lack of evidence of degenerative joint 
disease during service, the Board observes that there is no 
evidence of any complaints of neck problems during service 
and his March 1965 separation examination report is negative 
for any clinical abnormalities of the neck.  Moreover, the 
September 1964 service medical record pertaining to his in-
service head injury makes no mention of any complaints of 
injury to the neck.  The Board finds the lack of any 
complaints of neck pain at the time of his in-service injury 
to be especially probative as to the issue of whether his 
current neck disability is related to an in-service event or 
injury.

The veteran testified at the October 2007 Board hearing that 
he first began to experience neck pain in the early 1970s.  
This is more than five years following the veteran's 
separation from military service.  Additionally, the 
competent medical evidence does not demonstrate degenerative 
joint disease until 2005.  Thus, there is no competent 
evidence of a disability for forty years after service 
separation.  The Board observes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). As 
such, this forty year lapse in time between the veteran's 
active service and the first diagnosis of degenerative joint 
disease weighs against the veteran's claim.  

Finally, the record lacks any competent evidence that the 
veteran's degenerative joint disease of the cervical spine is 
related to his military service, including his in-service 
head injury.  Although the veteran himself has testified that 
a link exists between his in-service injury and his current 
disability, the Board notes that such evidence is not 
competent with respect to the issue of a nexus.  See 
Espiritu, supra.  

Thus, with consideration of the lack of evidence of an in-
service neck injury, the length of time following service 
prior to a recorded diagnosis of degenerative joint disease 
of the cervical spine, and the absence of any medical opinion 
suggesting a causal link to the veteran's service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for a back disability, 
including degenerative joint disease of the cervical spine.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a chronic respiratory 
disorder, including chronic bronchitis, to include as due to 
asbestos exposure and participation in project SHAD, is 
denied.

Entitlement to service connection for residuals of a head 
injury, including headaches.

Entitlement to service connection for a back disability is 
denied.



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


